DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  On line 4, the letter “i”, in the word “in”, was inadvertently stricken when the word “fixated” was stricken.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP 2007-261769).
With respect to Claim 1, Hayashi, Figures 1-4, teaches a reel holder 3,4 comprising;
	an opening (space between elements 3,4) configured to receive and hold a reel 2 having packaging material 21; and
a transceiver 35,53,54 configured to communicate with a tag 20 in said reel 2 to receive information stored in said tag 20.
	With respect to Claim 2, Hayashi further teaches wherein said transceiver 35,53,54 comprises an antenna 54 oriented in a predetermined angle towards said reel 2, wherein the 
	With respect to Claim 9, Hayashi further teaches wherein said information comprises data describing said packaging material.  See Page 3, lines 27-28 of English translation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to Claims 1-2 and 9 above, and further in view of Duron et al (U.S. Patent Application Publication No. 2010/0315195), hereinafter “Duron”.
	With respect to Claim 3, Hayashi is advanced above.
	Hayashi teaches all the elements of but it is unclear whether said antenna has two dipoles placed at an angle apart, said angle determined based on an average signal strength at which said information is received by said two dipoles when said reel is received and rotating in said opening.
	However, Duron, Figure 1, teaches an antenna 102 has two dipoles 102A,102B placed at an angle apart, said angle determined based on an average signal strength at which said information is received by said two dipoles when said reel is received and rotating in said opening.
See paragraph [0003].
	Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to Claims 1-2 and 9 above, and further in view of Scarabelli et al (EP), hereinafter “Scarabelli”.
	With respect to Claim 10, Hayashi is advanced above.
	Hayashi further a reel 2 having a tag 20.
Hayashi teaches all the elements of the reel holder except for a filling machine system comprising a reel holder.
	However, Scarabelli, Figures 1-3, and paragraphs [0020]-[0022], teaches a filling machine system (via conduit 8), comprising a reel holder 27. 
	It would have been obvious to one of ordinary skill in the art to provide the reel of Hayashi in a filling machine, as taught by Scarabelli, for the purpose of tracking machine parameter such as the amount of material being used in the filling machine.
With respect to Claim 11, Hayashi further teaches wherein said transceiver 35,53,54 is arranged adjacent to said reel 2 and near an axle 36 of said reel 2 such that a radio communication path between said transceiver 35,53,54 and said tag 20 is not hindered by said reel 2.
	With respect to Claim 12, Hayashi further teaches wherein said reel is provided on a mandrel which is manufactured from a radio frequency transparent material.
	With respect to Claim 13, Hayashi further teaches wherein said tag is an RFID tag (see Page 4, line 11).
Claim 14, Scarabelli further teaches wherein the system is configured for arrangement in a filling machine, and wherein said reel holder is configured to be removably positioned in said filling machine in relation to said reel.
	With respect to Claim 15, Hayashi further teaches wherein the system is configured for arrangement in a filling machine, said filling machine system further comprising a control unit configured to control said filling machine based on information retrieved from said tag.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 4-5 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the reel holder set forth including an impedance matching circuit connected to said transceiver, said impedance matching circuit is adapted configured to couple the transceiver with an external circuit network at a determined impedance.
None of the references of the prior art teach or suggest an impedance matching circuit connected to said transceiver as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the reel holder in the manner required by the claims.
	Claims 6-8 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the reel holder set forth including wherein said transceiver is integrated into a casing of said reel holder, said casing defining said 
	None of the references of the prior art teach or suggest the integration of a transceiver into a casing of a reel holder as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the reel holder in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication Nos. 2020/0371499; 2020/0148404; 2009/0293425; 2005/0198920; 2008/0307754; 2005/0237199; and U.S. Patent Nos. 8,789,787;  8,544,785; 10,045,668; 8,919,233 teach various ways of identifying reel information of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654